Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of April     , 2006, is made by and
between MasterCard Incorporated, a Delaware corporation (the “Corporation”) and
                                     (“Indemnitee”).

WHEREAS, the Corporation desires and has requested Indemnitee to serve as a
director of the Corporation and to consent to be named by the Corporation in its
Registration Statement on Form S-1 (Registration No. 333-128337) and in all
subsequent amendments and post-effective amendments or supplements thereto and
in any registration statement for the same offering that is to be effective upon
filing pursuant to Rule 462(b) under the Securities Act of 1933, as amended (the
“Registration Statement”); and

WHEREAS, Indemnitee is willing to be named in the Registration Statement as
about to become a director of the Corporation on the condition that Indemnitee
is furnished the indemnity provided for herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1. Indemnification.

To the fullest extent permitted by the law of the State of Delaware:

(a) The Corporation shall indemnify Indemnitee if Indemnitee was or is made or
is threatened to be made a party or is otherwise involved in any threatened,
pending or completed action, suit or proceeding (brought in the right of the
Corporation or otherwise), whether civil, criminal, administrative or
investigative and whether formal or informal, including appeals, by reason of
the fact that Indemnitee is or was or has agreed to be named in the Registration
Statement as about to become a director of the Corporation, or by reason of any
action alleged to have been taken or omitted in such capacity.

(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement reasonably incurred by or on behalf of
Indemnitee in connection with such action, suit or proceeding, including any
appeals.

Section 2. Advance Payment of Expenses; Notification and Defense of Claim.

To the fullest extent permitted by the law of the State of Delaware:

(a) Expenses (including attorneys’ fees) incurred by Indemnitee in appearing at,
participating in or defending any action, suit or proceeding or in connection
with an enforcement action pursuant to Section 3(b), shall be paid by the
Corporation in advance of the final disposition of such action, suit or
proceeding, upon receipt by the Corporation of an undertaking by or on behalf of
Indemnitee to repay such advance or advances if it shall ultimately be
determined that Indemnitee was not entitled thereto, within thirty (30) days
after receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time. In the event that
Indemnitee shall ultimately be determined by a court of competent jurisdiction
not to be entitled to indemnification hereunder, the Corporation shall, to the
extent consistent with the law of the State of Delaware, remain obligated to
bear the expenses (including attorneys’ fees) reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, provided that such expenses were previously incurred by
or on behalf of Indemnitee in good faith and the Indemnitee’s claim for
indemnification was not frivolous.

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Corporation hereunder, notify the Corporation of the commencement
thereof. The failure to promptly notify the Corporation of the commencement of
the action, suit or proceeding, or Indemnitee’s request for indemnification,
will not relieve the Corporation from any liability that it may have to
Indemnitee hereunder, except to the extent the Corporation is materially
prejudiced in its defense of such action, suit or proceeding as a result of such
failure.

(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to



--------------------------------------------------------------------------------

Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee (such approval not to be
unreasonably withheld) and the retention of such counsel by the Corporation, the
Corporation will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same action,
suit or proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.

Section 3. Procedure for Indemnification

(a) To obtain indemnification, Indemnitee shall submit to the Corporation a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification.

(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly and in any event within thirty
(30) days following receipt of a request for indemnification pursuant to
Section 3(a). The right to indemnification as granted by Section 1 of this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or
fails to respond within such 30-day period. Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with successfully establishing
Indemnitee’s right to indemnification, in whole or in part, in any such
proceeding or otherwise shall also be indemnified by the Corporation.

(c) Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification pursuant to this
Section 3, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.

Section 4. Insurance and Subrogation.

(a) The Corporation may purchase and maintain insurance on behalf of Indemnitee
against any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf by reason of the fact that Indemnitee is or was or has
agreed to be named in the Registration Statement as about to become a director
of the Corporation, or arising out of Indemnitee’s status as such, whether or
not the Corporation would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement. If the Corporation has such
insurance in effect at the time the Corporation receives from Indemnitee any
notice of the commencement of a proceeding, the Corporation shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the policy. The Corporation shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy. For the avoidance of doubt, and except as
otherwise expressly set forth below in Sections 4(b) and 4(c), the Corporation
shall not be relieved of any of its obligations hereunder by purchasing and
maintaining insurance on behalf of Indemnitee or by any action or inaction on
the part of any insurer.

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid

 

2



--------------------------------------------------------------------------------

in settlement) if and to the extent that Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.

Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.

(b) The term “by reason of the fact that Indemnitee is or was or has agreed to
be named in the Registration Statement as about to become a director of the
Corporation” shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.

(c) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party), actually and reasonably
incurred by Indemnitee in connection with either the investigation, defense or
appeal of a proceeding or establishing or enforcing a right to indemnification
under this Agreement or otherwise.

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the
Corporation), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan).

Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 6(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Corporation.

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 6(b) is intended to limit the Corporation’s obligation with respect to
the advancement of expenses to Indemnitee in connection with any such action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 2 hereof.

Section 7. Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld. The Corporation shall
not settle any action, suit or proceeding in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld.

Section 8. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee if Indemnitee was or is
made or is threatened to be made a party or is otherwise involved in any
threatened, pending or completed action, suit or proceeding (brought in the
right of the Corporation or otherwise), whether civil, criminal, administrative
or investigative and whether formal or informal, including appeals, by reason of
the fact that Indemnitee is or was or has agreed to be named in the Registration
Statement as about to become a director of the Corporation, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by or on
behalf of Indemnitee in

 

3



--------------------------------------------------------------------------------

connection with such action, suit or proceeding, including any appeals, to the
fullest extent permitted by any applicable portion of this Agreement that shall
not have been invalidated and to the fullest extent permitted by applicable law.

Section 9. Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Corporation shall, to the fullest
extent permitted by law, contribute to the payment of all of Indemnitee’s loss
and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement reasonably incurred by or on behalf of
Indemnitee in connection with any action, suit or proceeding, including any
appeals, in an amount that is just and equitable in the circumstances; provided,
that, without limiting the generality of the foregoing, such contribution shall
not be required where such holding by the court is due to any limitation on
indemnification set forth in Section 4(c), 6 or 7 hereof.

Section 10. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
facsimile, telecopy, telex, telegram, overnight mail or courier service, or
certified or registered mail, return receipt requested, postage prepaid, to the
parties at the following addresses (or at such other addresses for a party as
shall be specified by like notice). Notice to the Corporation shall be directed
to MasterCard Incorporated 2000 Purchase Street, Purchase New York 10577,
Attention: General Counsel, facsimile: (914) 249-4267. Notice to Indemnitee
shall be directed to                                         
                                        
                                        
                                        
                                        
                                                 , facsimile:
                                                     .

Section 11. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of Indemnitee. However, no amendment or alteration of the
Corporation’s Certificate of Incorporation or By-Laws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement

Section 12. Enforcement. The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.

Section 13. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

Section 14. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superceded by this Agreement.

Section 15. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 16. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and

 

4



--------------------------------------------------------------------------------

agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place.

Section 17. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and New York, and waives and agrees not to raise any
defense that any such court is an inconvenient forum or any similar claim.

Section 18. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Corporation of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.

Section 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 20. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

MASTERCARD INCORPORATED

By     

Name:

 

Title:

 

INDEMNITEE

  

Name:

 

5